In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-16-00187-CR


                                  EX PARTE LEROY ALVARADO

                               On Appeal from the 121st District Court
                                        Terry County, Texas
                    Trial Court No. 6758-A, Honorable Kelly G. Moore, Presiding

                                            May 20, 2016

                                 MEMORANDUM OPINION
                       Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Leroy Alvarado, appearing pro se, attempts to appeal the trial court’s

order on his application for post-conviction writ of habeas corpus in a felony case. We

dismiss the appeal for want of jurisdiction.


       In January 2015, appellant pleaded guilty, pursuant to a plea bargain, to theft of

property valued less than $1,500,1 enhanced to a third-degree felony.2 Appellant was

sentenced to five years confinement, with the term of confinement suspended and

appellant placed on community supervision for a period of five years, and a $1,500 fine.

       1
           TEX. PENAL CODE ANN. § 31.03(a), (e)(4)(D) (West Supp. 2015).
       2
           TEX. PENAL CODE ANN. § 12.425(a) (West Supp. 2015).
In February 2016, appellant pleaded true to the State’s motion to revoke probation. The

trial court revoked his community supervision and sentenced him to three years

confinement. Appellant subsequently filed an application for writ of habeas corpus in

the trial court. On March 8, 2016, the trial court issued an order on the application for

writ of habeas corpus, finding that there were no controverted, previously unresolved

facts material to the legality of appellant’s confinement. See TEX. CODE CRIM. PROC.

ANN. art. 11.07, § 3(c) (West 2015). The trial court recommended denial of appellant’s

application for writ of habeas corpus and ordered the district clerk to immediately

transmit the application, any answers filed, and a copy of the order to the Court of

Criminal Appeals.


       Appellant filed this appeal on April 26, 2016. By letter dated May 3, 2016, we

notified appellant that it did not appear we had jurisdiction and directed him to file a

response by May 16, 2016, showing grounds for continuing the appeal or the appeal

would be dismissed for want of jurisdiction. Appellant filed a response, but did not show

how this Court has jurisdiction over this appeal.


       Jurisdiction to grant post-conviction habeas corpus relief in felony cases rests

exclusively with the Court of Criminal Appeals. Padieu v. Court of Appeals of Tex., Fifth

Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (per curiam). Post-conviction writs

of habeas corpus in felony cases must be filed in the court in which the conviction was

obtained. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3 (West 2015). The trial court

must make any necessary findings of fact and then forward the application for writ of

habeas corpus, its findings, and the record to the Court of Criminal Appeals for a final

ruling on the application. See TEX. CODE CRIM. PROC. ANN. art. 11.07, §§ 3, 5 (West

                                             2
2015). Accordingly, this Court has no jurisdiction over appellant’s application for writ of

habeas corpus.


      Therefore, we dismiss this appeal for want of jurisdiction.




                                                 Per Curiam


Do not publish.




                                            3